DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 3-17 are pending, claim 2 having been cancelled, claims 11-15 having been withdrawn and claims 16 and 17 having been newly added.  Applicant's response filed December 8, 2020 is acknowledged.
Claims 1, 3-10, 16 and 17 will be examined on the merits.
Applicant’s responses to the Requests for Information under 37 CFR 1.105 are acknowledged and are considered as a complete reply to the requests.

Claim Objections
The objection to claim 7 is withdrawn based on Applicant’s amendments to the claim.
Claim 16 is objected to because of the following informalities:  the recitation “freeze” in step (d) should be amended to “freezer.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 17 recite “to meet a federal Food Code.”  It is unclear what federal Food Code the claim is referencing as well as how one determines whether “a federal Food Code” is met.  Appropriate correction is required.
Claims 3-6 and 8-10 are rejected for depending on claims 1 and 7.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hydra Rinse Operator’s Manual dated October 29, 2013 in view of the Hydra Rinse Wash Solution MSDS dated October 3, 2006, the EPA Notice of Pesticide dated September 15, 2015 and U.S. Patent No. 4,848,381 to Livingston et al.
As to claims 1, 4 and 5, the Hydra Rinse Operator Manual discloses a method of treating at least a portion of a food flow path in a food processor, the method comprising: (a) retaining a freezer door in a closed position relative to a freezer chamber in the food flow path, the freezer door movable between an open position and the closed position (see Hydra Rinse Operator Manual pages 18-25 where freezer door is closed during cleaning operation); and (b) continuously flowing, with the freezer door in the closed position, a cleaning solution through the freezer chamber (see Hydra Rinse Operator Manual pages 18-25 where the Manual discloses that the wash mode can include both rinse and wash cycles where the rinse cycle is also understood to be a continuous flow – see pages 24-25).  Furthermore, the 
The combination of the Hydra Rinse Operator Manual, the Hydra Rinse Wash Solution and the EPA Notice does not explicitly disclose introducing a volume of a solution into the freezer chamber for a given residence time after removing the at least the portion of the food product from the freezer chamber and draining at least a portion of the volume of the solution from the freezer chamber after the given residence time.  Livingston discloses a similar food processor cleaning method wherein a first rinse is performed prior to the wash cycle wherein the first rinse comprises introducing a volume of a solution into the freezer chamber for a given residence time and draining at least a portion of the volume of the solution from the freezer chamber after the given residence time (see Livingston col. 30, line 56 – col. 31, line 46).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a first rinse as disclosed by Livingston in order to clear as much food product from the machine as possible prior to the wash cycle (see Livingston col. 30, lines 58-59).  It is further noted that Livingston discloses that it is known in the art to use continuous flow to clean food processors (see Livingston col. 31, line 48 – col. 32, line 24 disclosing both a fill and flush cycle and a fill and soak cycle).
Regarding the recitation “at a sufficient flow rate and sufficient temperature for a sufficient duration through the freezer chamber to at least one of (i) impart at least a 6 log reduction in inoculum count and (ii) extend the necessary time for manual cleaning to meet the federal Food Code for the portion of the food flow path exposed to the continuous flow of the solution to at least 7 days,” the Hydra Rinse Operator Manual discloses that the temperature is between 105°F and 120°F (read as sufficient temperature – see, e.g., Specification paragraph [0082]) (see Hydra Rinse Operator Manual 
It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of the Hydra Rinse Operator Manual, the Hydra Rinse Wash Solution and the EPA Notice discloses the same steps, it is inherent or reasonably expected that the same advantages would be produced (resulting in, with regards to claim 1, at least one of (i) impart at least a 6 log reduction in inoculum count and (ii) extend the necessary time for manual cleaning to meet a federal Food Code for the portion of the food flow path exposed to the continuous flow of the solution to at least 7 days and, with regards to claim 4, extending the necessary time for manual cleaning to at least 28 days).
As to claim 3, the combination of the Hydra Rinse Operator Manual, the Hydra Rinse Wash Solution and the EPA Notice discloses isolating at least a portion of a supply of food product from the downstream freezer chamber (see Hydra Rinse Operator Manual pages 11, 12, 15 and 16 where top hoppers can be cleaned by removing food product or isolating with bypass tubes).
As to claim 6, as discussed in the above rejection of claim 1, the Hydra Rinse Operator Manual, the Hydra Rinse Wash Solution and the EPA Notice discloses a temperature between 100°F and 125°F for at least 2 minutes.  While the combination of Hydra Rinse Operator Manual, the Hydra Rinse Wash Solution and the EPA Notice does not explicitly disclose a flow rate between 2 and 3 gallons per minute, flow rate is a known results effective variable (see Livingston col. 28, line 47 – col. 29, line 3).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the flow rate of the cleaning solution through routine experimentation to optimize the cleaning of the food processor (see Livingston col. 30, lines 63-68 and col. 32, lines 15-20 disclosing flow rates of about 2 gpm and 2.4 gpm).
As to claims 16 and 17, the Hydra Rinse Operator Manual discloses a method of treating at least a portion of a food flow path in a food processor, the method comprising: (a) retaining a freezer door in a closed position relative to a freezer chamber in the food flow path, the freezer door movable between an open position and the closed position (see Hydra Rinse Operator Manual pages 18-25 where freezer door is closed during cleaning operation); (b) draining at least a portion of a food product from the freezer chamber prior to the continuous flow of the solution (see Hydra Rinse Operator Manual pages 15 and 16) and (c) continuously flowing, with the freezer door in the closed position, an additional volume of the cleaning solution through the freezer chamber (see Hydra Rinse Operator Manual pages 18-25 where the Manual discloses that the wash mode can include both rinse and wash cycles where the rinse cycle is also understood to be a continuous flow – see pages 24-25).
The combination of the Hydra Rinse Operator Manual, the Hydra Rinse Wash Solution and the EPA Notice does not explicitly disclose introducing a volume of a solution into the freezer chamber for a given residence time after removing the at least the portion of the food product from the freezer chamber and draining at least a portion of the volume of the solution from the freezer chamber after the given residence time.  Livingston discloses a similar food processor cleaning method wherein a first rinse is performed prior to the wash cycle wherein the first rinse comprises introducing a volume of a 
Regarding the recitation “at a sufficient flow rate and sufficient temperature for a sufficient duration through the freezer chamber to impart at least a 6 log reduction in inoculum count” (with regards to claim 16) and “to extend the necessary time for manual cleaning to meet the federal Food Code for the portion of the food flow path exposed to the continuous flow of the solution to at least 7 days” (with regards to claim 17), the Hydra Rinse Operator Manual discloses that the temperature is between 105°F and 120°F (read as sufficient temperature – see, e.g., Specification paragraph [0082]) (see Hydra Rinse Operator Manual page 1) and the flow rate capable of or greater than 3.6 gpm (read as sufficient flow rate – see, e.g., Specification paragraph [0057]).  Furthermore, the Hydra Rinse Operator Manual discloses that the cleaning solution can be Hydra Rinse Wash Solution, which is the same or similar cleaning solution disclosed by the Specification (as evidenced by the Hydra Rinse Wash Solution MSDS page 2 disclosing a citric acid and water cleaning solution) (see, e.g., Specification paragraph [0054] and claim 5).  The EPA Notice discloses that the Hydra Rinse can be used for a duration of at least 2 minutes to ensure complete sanitation of a food product machine (see EPA Notice page 5).  It would have been obvious to one of ordinary skill in the art at the time of filing to continuously flow the cleaning solution for at least two minutes as disclosed by the EPA Notice in order to ensure complete sanitation where said duration is read as a sufficient duration (see, e.g., Specification paragraph [0114]). 
It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of the Hydra Rinse Operator Manual, the Hydra Rinse Wash Solution and the EPA Notice discloses the same steps, it is inherent or reasonably expected that the same advantages would be produced (resulting in, with regards to claim 16, (i) impart at least a 6 log reduction in inoculum count and with regards to claim 17, (ii) to extend the necessary time for manual cleaning to meet a federal Food Code for the portion of the food flow path exposed to the continuous flow of the solution to at least 7 days).  Furthermore, flow rate is a known results effective variable (see Livingston col. 28, line 47 – col. 29, line 3).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the flow rate of the cleaning solution through routine experimentation to optimize the cleaning of the food processor (see Livingston col. 30, lines 63-68 and col. 32, lines 15-20 disclosing flow rates of about 2 gpm and 2.4 gpm).

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hydra Rinse Operator’s Manual dated October 29, 2013 in view of U.S. Patent No. 4,848,381 to Livingston et al., the Hydra Rinse Wash Solution MSDS dated October 3, 2006 and the EPA Notice of Pesticide dated September 15, 2015 and WO2015/038360A1 to Tuchrelo et al.
As to claims 7-9, the Hydra Rinse Operator Manual discloses a method comprising: providing a food processor with a food flow path having a freezer chamber with an inlet and an outlet and door removably connected to the freezer chamber between a closed position and an open position (see Hydra Rinse Operator Manual pages 35 and 18-25 where freezer door is closed during cleaning operation); a controller (see, e.g., Hydra Rinse Operator Manual page 39 disclosing a controller); and removing at least a portion of a food product from the freezer chamber (see Hydra Rinse Operator 
The Hydra Rinse Operator Manual does not explicitly disclose that the controller is configured to introduce a volume of a solution into the freezer chamber for a given residence time after removing the at least the portion of the food product from the freezer chamber and draining at least a portion of the volume of the solution from the freezer chamber after the given residence time.  Livingston discloses a similar food processor cleaning method wherein a first rinse is performed prior to the wash cycle wherein the first rinse comprises introducing a volume of a solution into the freezer chamber for a given residence time and draining at least a portion of the volume of the solution from the freezer chamber after the given residence time (see Livingston col. 30, line 56 – col. 31, line 46).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a first rinse as disclosed by Livingston in order to clear as much food product from the machine as possible prior to the wash cycle (see Livingston col. 30, lines 58-59).  It is further noted that Livingston discloses that it is known in the art to use continuous flow to clean food processors (see Livingston col. 31, line 48 – col. 32, line 24 disclosing both a fill and flush cycle and a fill and soak cycle).
Regarding the recitation “having a flow rate of a solution through the at least portion of the freezer chamber … sufficient to at least one of (i) impart at least a 6 log reduction in inoculum count and (ii) extend the necessary time for manual cleaning to meet a federal Food Code for the portion of the food flow path exposed to the continuous flow of the solution to at least 7 days,” the Hydra Rinse Operator Manual discloses that the flow rate capable of or greater than 3.6 gpm (read as sufficient flow rate – see, e.g., Specification paragraph [0057]) and that the Hydra Rinse Operator Manual discloses that the temperature is between 105°F and 120°F (read as sufficient temperature – see, e.g., Specification 
While the combination of the Hydra Rinse Operator Manual, Livingston, the Hydra Rinse Wash Solution and the EPA Notice does not explicitly disclose that controller is operably connected to at least one of a temperature sensor and a flow meter, Tuchrelo discloses a similar apparatus and method wherein the apparatus has a controller operably connected to at least one of a temperature sensor and flow meter and that the controller is used to operate the assembly (see Tuchrelo paragraphs [0129]-[0130]), and it would have been obvious to one of ordinary skill in the art at the time of filing to operably connect the controller to a temperature sensor and/or flow meter in order to automate the system.
It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of the Hydra Rinse Operator Manual, Livingston, the Hydra Rinse Wash Solution and the EPA Notice 
As to claim 10, as discussed in the above rejection of claim 7, the Hydra Rinse Operator Manual, Livingston, the Hydra Rinse Wash Solution, the EPA Notice and Tuchrelo discloses a temperature between 100°F and 125°F for at least 2 minutes.  While the combination of Hydra Rinse Operator Manual, the Hydra Rinse Wash Solution and the EPA Notice does not explicitly disclose a flow rate between 2 and 3 gallons per minute, flow rate is a known results effective variable (see Livingston col. 28, line 47 – col. 29, line 3).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the flow rate of the cleaning solution through routine experimentation to optimize the cleaning of the food processor (see Livingston col. 30, lines 63-68 and col. 32, lines 15-20 disclosing flow rates of about 2 gpm and 2.4 gpm).

Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments to the 112 rejection, as discussed in the 112 rejection above, Applicant’s amendments to recite “to meet a federal Food Code” still make the claims indefinite since it is unclear what federal Food Code the claim is referencing as well as how one determines whether “a federal Food Code” is met.
Regarding Applicant’s arguments that the cited prior art does not disclose continuously flowing a cleaning solution, as discussed above, the Hydra Rinse Operator Manual discloses that the wash mode 
Applicant’s arguments with respect to the newly added recitations in the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument since Livingston is now relied upon for disclosing said recitations as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714